Citation Nr: 1822615	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-15 382A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a separate disability rating prior to April 5, 2010 and to an initial compensable rating in excess of 10 percent thereafter, for hypophonic speech.

2. Entitlement to an initial disability rating in excess of 10 percent prior to February 22, 2013 and in excess of 20 percent thereafter, for tremors of the left lower extremity. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities prior to June 10, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1968 to October 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision issued by the Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana granting entitlement to service connection for tremors of the left lower extremity, rated 10 percent, effective November 24, 2009; and hypophonic speech, rated 10 percent, effective April 5, 2010. 

A subsequent April 2014 rating decision increased the disability rating of the Veteran's left lower extremity tremors from 10 percent to 20 percent, effective February 22, 2013.  A December 2014 rating decision granted a TDIU rating effective August 15, 2014, and a December 2015 rating decision granted an earlier effective date of June 10, 2014, for the TDIU rating.

As the increased rating awarded for the Veteran's left lower extremity is short of the benefit sought, the Board has recharacterized the issue on appeal to reflect that "staged" ratings are assigned, and that both stages remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993)  Similarly, the Veteran's claim for a TDIU prior to June 10, 2014, remains on appeal (due to his increased rating claims) and need not be recharacterized as one for an earlier effective date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  It is not shown that prior to April 5, 2010, the Veteran's Parkinson's Disease (PD) resulted in symptoms of hypophonic speech.
2.  From April 5, 2010 to June 6, 2011, the Veteran's hypophonic speech was manifested by symptoms equivalent to hoarseness with inflammation of cords or mucous but not symptoms equivalent to hoarseness with thickening or nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

3.  Since June 7, 2011, the Veteran's hypophonic speech has been manifested by symptoms equivalent to hoarseness with thickening or nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy but not a constant inability to speak above a whisper.

4.  Prior to February 22, 2013, the Veteran's tremors of the left lower extremity were equivalent to symptoms manifested by a mild impairment of the sciatic nerve but not a moderate one.

5.  Since February 22, 2013, the Veteran's tremors of the left lower extremity have been equivalent to symptoms manifested by a moderate impairment of the sciatic nerve but not a moderately severe one.

6.  Prior to February 25, 2011, the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU rating, and the competent evidence of record did not support a finding that his service-connected disabilities were of such nature and severity as to preclude him from securing or maintaining substantially gainful employment. 

7.  Since February 25, 2011, the Veteran's service-connected disabilities have met the schedular criteria for a TDIU rating, and the competent evidence of record supports a finding that the Veteran's service-connected disabilities have been of such nature and severity as to preclude him from securing or maintaining substantially gainful employment. 





CONCLUSIONS OF LAW

1.  Prior to April 5, 2010, the criteria for a separate disability rating for hypophonic speech were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.97, Diagnostic Code (DC) 6516 (2017).

2.  From April 5, 2010 to June 6, 2011, the criteria for an initial disability rating in excess of 10 percent for hypophonic speech have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.97, Diagnostic Code (DC) 6516 (2017).

3.  Since June 7, 2011, the criteria for an initial rating of 30 percent, but no more, for hypophonic speech have been met.  38 U.S.C. §§ 1155, 5107 (2012);
38 C.F.R. § 4.3, 4.7, 4.97, Diagnostic Code (DC) 6516 (2017).

4.  Prior to February 22, 2013, the criteria for an initial disability rating in excess of 10 percent for tremors of the left lower extremity were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2017).

5.  Since February 22, 2013, the criteria for a disability rating in excess of 20 percent for tremors of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2017).

6. Prior to February 25, 2011, the criteria for a TDIU were not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16(b) (2017).

7.  Since February 25, 2011, the criteria for a TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Since the rating decision on appeal granted service connection and assigned a disability rating and effective date for that award, statutory notice served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) issued in April 2014 provided notice on the "downstream" issues of entitlement to increased initial ratings and earlier effective dates.  A May 2016 supplemental SOC (SSOC) readjudicated the matters of the disability ratings and effective dates to be assigned for the Veteran's service-connected hypophonic speech, left lower extremity tremors, and TDIU after the Veteran and his representative were provided an opportunity to submit additional evidence and argument.  38 U.S.C. § 7105; See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the Veteran nor his representative has alleged that notice in these matters were less than adequate.

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, VA treatment records, VA examination reports, records from the Social Security Administration (SSA), and personal statements from the Veteran in support of his claims.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.

The RO also arranged for VA examinations in April 2010, February 2014 and September 2014 to assess the functional effects of the residuals of the Veteran's PD.  
Significantly, the record reflects that the Veteran objected to the VA examination of April 2010 on the basis that it did not address all body systems affected by the Veteran's PD.  See July 2011 notice of disagreement.  In response to that objection, additional VA examinations were conducted in February 2014 and September 2014.  The VA examiner in those instances conducted an in-person examination of the Veteran, completed all necessary testing, and described the impacts of the Veteran's service-connected disabilities.  

The VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not alleged that either of these VA examinations was inadequate as conducted.  Furthermore, neither the Veteran nor his representative, have indicated that the record contains insufficient evidence to properly rate the Veteran's claims in this case.  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A.  Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Ratings for PD, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004 (2017).  Under this DC, a minimum 30 percent rating is applied when there are "ascertainable residuals" of the disability.  However, VA is also required to consider whether any of these residuals may be rated under a separate DC.  Potential residuals include, but are not limited to, loss of smell or taste, bladder or bowel dysfunction, disorders to the cranial nerves or nerves in the extremities or cognitive impairment.  If the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under DC 8004.

1. Hypophonic Speech

The Veteran contends that the initial disability ratings which were assigned for certain residual disorders of PD did not properly reflect the level of disability he experienced.  He asserts that because the residuals of his PD were rated by analogy, the severity of his symptomatology has neither been correctly assessed nor properly compensated under the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The Veteran's hypophonic speech is assigned a 10 percent rating effective April 5, 2010, the date it was first diagnosed.  Specifically, with respect to his hypophonic speech, the Veteran contends that he should have been assigned a compensable rating for that disability effective November 24, 2009, the date of his claim.  He further asserts that his hypophonic speech disability more closely resembles a disabling loss of 30 percent and should have been rated initially as such.  

After reviewing the evidence of record, the Board finds that a separate disability rating prior to April 5, 2010 is not warranted, that an initial rating in excess of 10 percent from April 5, 2010 through June 6, 2011 is not warranted, and that an increased initial rating of 30 percent, but no higher, is warranted from June 7, 2011. 

VA regulations provide that when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous.  38 C.F.R. § 4.20.  As such, the Veteran's hypophonic speech has been rated as most equivalent to chronic laryngitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516.  In rating by analogy not every element is required to be shown; requiring such would make rating by analogy pointless.  See Wilkins v. McDonald. 2015 U.S. App Vet Claims Lexis 1729.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  The 30 percent rating is the maximum rating under this Diagnostic Code.  38 C.F.R. § 4.97, Diagnostic Code 6516.

The Board will also consider other potentially applicable rating criteria.  Under Diagnostic Code 6519, complete organic aphonia with constant inability to speak above a whisper is rated as 60 percent disabling, and the constant inability to communicate by speech warrants a 100 percent rating. 38 C.F.R. § 4.97, Diagnostic Code 6519.  Incomplete aphonia is to be evaluated as laryngitis, chronic, under Diagnostic Code 6516.

The Board has carefully reviewed the Veteran's claims file.  The Veteran was initially diagnosed with PD in November 2009 at the Indianapolis, Indiana VA Medical Center (VAMC) after experiencing frequent and worsening tremors in his left hand and occasional tremoring in his left lower extremity.  The November 2009 medical report was silent regarding concerns with speech or swallowing. See Neurology Clinic Note, Indianapolis VAMC November 2009.  In January 2010, the Veteran underwent a CT scan of his brain which confirmed PD.  He also had an initial evaluation with the Neurology Department at the Indianapolis VAMC.  At that appointment the Veteran reported becoming a little bit clumsy at doing fast movements such as typing.  However his speech was noted to be fluent and his language comprehension was normal. 

The Veteran was afforded a VA examination on April 5, 2010.  The VA examiner reviewed the Veteran's claims file, VA medical records and examined the Veteran. The VA examination report stated there was no history of a speech impairment.  However, as a result of the in-person VA examination, the VA examiner documented that the Veteran suffered from hypophonic speech.  

The Veteran returned for a follow up appointment for his PD at the Indianapolis VAMC in January 2011.  His speech was noted to be fluent with no dysarthria (slurred speech) present. 

In February 2011, the Veteran moved to North Carolina and began treatment at the Durham, North Carolina VAMC.  At his initial new patient evaluation in February 2011, the Veteran was suffering from shortness of breath and dyspnea on exertion.  He also complained of odynophagia (mouth pain) and occasional dysphagia (swallowing difficulties).  The Veteran was referred to speech therapy at the VA to address the symptoms.

The Voice Handicap Index and the Reflux Symptom Index were administered to the Veteran in April 2011 by the speech pathology department at the Durham, NC VAMC.  The Voice Handicap Index demonstrated that the Veteran was mildly impacted by the functionality of his voice.  Specifically, it reflected that his voice made it difficult for people to hear him and to understand him, even when speaking face-to-face.  The Reflux Symptom Index documented that the Veteran's score of 19 was abnormal, indicative of problems with vocal hoarseness and excess throat mucous requiring the Veteran to frequently clear his throat.

On June 7, 2011, the Veteran underwent a Laryngeal Function Study to assess vocal parameters for his complaint of a weak voice.  The study indicated that the volume of the Veteran's voice was intelligible and appeared to be within normal limits.  However, the study indicated other abnormalities.  The Soft Phonation Index, indicative of vocal cord adduction reflected the poorness in the Veteran's high-frequency harmonic components when averaged across male norms.  The Veteran's score was 6.77 as compared to a score of Male norms of 25.375.  Furthermore, the Veteran's Amplitude Perturbation Quotient of 1.98% was 60 percent lower than the norm of 3.27%.  Both scores reflected a voice quality with increased breathy sounds and increased hoarseness.  The Smoothed Pitch Perturbation Quotient most likely reflected a frequency tremor.  As a result of the study, the Veteran was issued a voice amplifier and began a therapeutic speech and vocal program in the VAMC speech pathology department in an attempt to strengthen his larynx.  The Veteran indicated that he was experiencing a "weak" voice, one to two times per week. 

In January 2012, the Veteran reported that his voice was weak and people were often unable to hear him.  However, the voice amplifier helped him to be understood when he was in crowds, using drive-thru eateries, and speaking in distracting environments. 

The Veteran was afforded an in-person VA examination in February 2014.  The examiner noted that the Veteran had mild speech changes and moderate difficulty with chewing and swallowing.  He also noted that the Veteran was being treated by the Neurology Department at the Indianapolis VAMC and had reported that he occasionally forgot names when speaking.  

In a September 2014 VA examination report, the VA examiner opined that the Veteran's hypophonic speech would limit him to occupations that did not require extensive speaking or conversation.  The VA examiner indicated that the Veteran would find it difficult to talk and make himself understood when speaking extensively.  He also reported that the Veteran had difficulty finding the right word.  
In November 2014, the Veteran was prescribed Biotene spray to address dry mouth symptoms.  The treating speech pathologist stated the Veteran demonstrated mild to moderate vocal deficits, characterized by monotone pitch, reduced vocal intensity, reduced prosody (intonations) and short rushes of speech characteristic with PD. 

A January 2015 Indianapolis, VAMC record stated that the Veteran's voice was soft in volume but easily understood and normal in rate.

Speech pathology records from the Richard L. Roudebush VAMC dated August 2015 through July 2016, indicated that the Veteran was attending monthly speech therapy which utilized strategies to improve speech and voice deficits.  VAMC records also reflect that the Veteran's vocal intensity negatively impacted his ability to independently communicate in all situations.  See July 2015 Speech Pathology note. 

a. Entitlement to a separate disability rating prior to April 5, 2010 

After reviewing the evidence contained in the claims file, the Board finds a separate disability rating prior to April 5, 2010 is not warranted for the Veteran's hypophonic speech.  As described above, the medical treatment records prior to April 5, 2010, are either silent regarding hypophonic speech or show that the Veteran had fluent speech with normal language comprehension.  

The Board notes that the Veteran submitted a list of symptoms received by VA in June 2016 which document voice weakness, hesitancy in speaking, difficulty remembering words and the use of prescription medication to reduce mucous in his throat connected with PD.  Consideration is given to the Veteran's statements regarding the effects of his hypophonic speech.  He is competent and credible in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially as it pertains to the severity of his hypophonic speech in terms of the applicable rating criteria.  Furthermore, the list of symptoms submitted by the Veteran does not offer significant guidance to the Board, because it does not offer a timetable documenting when each symptom began and with what severity the Veteran experienced those symptoms.  

The Board accords great weight to the April 2010 VA medical examiner's opinion regarding the Veteran's hypophonic speech.  The VA examination report specifically indicates that since the date of onset of the Veteran's PD, and prior to that examination date, there had been no medical history documenting speech problems.  It is consistent with the Board's review of the medical evidence that prior to April 5, 2010 there were no findings of any voice disorder.  Since there is no evidence that the Veteran's PD manifested symptoms resulting in hypophonic speech or a speech disability of any kind prior to April 5, 2010, a separate disability rating for hypophonic speech is not warranted prior to that date. 

b. Entitlement to an initial rating in excess of 10 percent after April 5, 2010

After reviewing the evidence contained in the claims file, the Board finds that an initial rating in excess of 10 percent for the Veteran's hypophonic speech is not warranted from April 5, 2010, to June 6, 2011; however, an initial rating of 30 percent, but no higher, is warranted from June7, 2011.  

As previously discussed, the earliest medical evidence which indicated that the Veteran suffered from hypophonic speech was at the VA examination of April 5, 2010.  The Board notes that the VA examiner was tasked with verifying whether the Veteran did in fact suffer from PD as part of the initial service connection claim. The VA examiner offered an opinion that the Veteran suffered from PD with an overall impairment that was mild to moderate.  The April 2010 VA examination report documented the Veteran's hypophonic speech but did not describe the condition further.  In a January 2011 neurology clinic note, the Veteran's speech is noted to be fluent with no dysarthria.  Based on this evidence, it is not shown that from April 5, 2010, to June 6, 2011, the Veteran's hypophonic speech was manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy.  Significantly, it is not shown that from April 5, 2010, to June 6, 2011, the Veteran's hypophonic speech was manifested by symptoms productive of impairment similar to that contemplated by a 30 percent rating under Diagnostic Code 6516.

Since June 7, 2011, however, the Veteran's hypophonic speech has been manifested by symptoms which include vocal weakness, mouth pain, excess mucous and significant hoarseness.  In particular, the Veteran's speech was evaluated on June 7, 2011 in a Laryngeal Function Study which confirmed vocal cord adduction abnormalities and voice tremors.  The Veteran was also issued a voice amplifier as a result of the laryngeal function study. 

The Board notes that the medical record during the course of the appeals period does reflect occasions where the Veteran's voice was within normal limits as tested.  However those instances were described by the Veteran as a "good day" and were punctuated by full days of a "weak" voice.  Speech pathology notes indicate that although the Veteran used the voice amplifier he continued with to have difficulties with voice deficits.  He routinely engaged in larynx strengthening exercises to minimize the impact of PD on his speech and required medication to alleviate mucous in his throat which impacted his vocal stamina.

Although the Board recognizes that PD is progressive in nature, based on a careful review of the record, the symptoms of the Veteran's hypophonic speech appear to have been at roughly the same level of severity and frequency since the Laryngeal Function Study in 2011.  The February 2014 VA examination defined the Veteran's speech changes as mild.  The September 2014 VA examination stated that the Veteran's hypophonic speech limited him to occupations that would not require extensive speaking or conversation.  When viewed in the light most favorable to the Veteran, the Board concludes that the Veteran's hypophonic speech most closely approximates a 30 percent rating (the maximum rating available under DC 6516) as of June 7, 2011, but not prior.  

c. Additional Ratings Considered

In addition to Diagnostic Code 6516, the Board has considered whether the Veteran may be entitled to a higher rating under alternative Diagnostic Codes.  
Diagnostic Code 6519 governs aphonia.  38 C.F.R. § 4.97, DC 6519.  The Board notes that the Veteran was issued a voice amplifier and indicated that his voice is hard to hear and became weaker if he spoke extensively.  However, this level of vocal impairment is not consistently reflected in the medical record.  The Veteran's voice is documented to be within normal limits on good days, as indicated by the February 2014 VA examination which found that the Veteran had neither complete nor incomplete aphonia.  The Board finds that such evidence does not demonstrate a constant inability to speak above a whisper or a constant inability to communicate by speech and therefore, a rating under DC 6519 is not warranted.

The Board also considered DC 6515, which governs tuberculosis laryngitis, active or inactive; DC 6518, which governs a total laryngectomy; and DC 6520, which provides ratings for stenosis of the larynx to include residuals of bilateral or unilateral laryngeal trauma.  As there is no evidence the Veteran had ever been diagnosed with any of these conditions, an increased rating under these DCs are not warranted.  See 38 C.F.R. § 4.97, DC 6515, DC 6518, DC 6520.

2.  Tremors of the Left Lower extremity

Tremors of the Veteran's left lower extremity are also rated by analogy.  Neurological conditions of the peripheral nerves are rated based on various tables corresponding to the nerves involved.  38 C.F.R. § 4.124a.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves. 38 C.F.R. § 4.120.

As it pertains to peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, NOTE under "Diseases of the Peripheral Nerves."

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.  The Veteran's left lower extremity tremors are consistent with the involvement of the left sciatic nerve which is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under this DC, VA assigns an 80 percent disability rating for complete paralysis of the sciatic nerve; characterized by a foot that dangles and drops, the lack of any active movement below the knee, or weakened or lost motion below the knee; a 60 percent disability rating for incomplete paralysis of the sciatic nerve that is severe and marked by muscular atrophy; a 40 percent disability rating for moderately severe incomplete paralysis of the sciatic nerve; a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve; and a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve.  Id.

The Veteran is currently assigned a 10 percent rating prior to February 22, 2013, for tremors of the left lower extremity, and a 20 percent rating thereafter.  He contends that the tremors he experiences in the left lower extremity duplicate the tremors he experiences in his left upper extremity, and therefore should have had the same initial rating of 30 percent.  After reviewing the evidence of record the Board finds that an initial rating in excess of 10 percent prior to February 22, 2013 is not warranted and in excess of 20 percent thereafter is not warranted. 

In November 2009, the Veteran requested a neurological evaluation by the Indianapolis VAMC regarding tremors in his left upper extremity which were worsening and occasional tremors in his left lower extremity.  At his initial neurological examination it was noted that the Veteran had an eight month history of a tremor in his left hand which was present at rest and disappeared with intention.  The November 2009 VAMC medical note further reflected that the tremor included the proximal arm and the left leg, when exacerbated by nervousness and cold weather.  The Veteran also reported requiring a left ankle brace for a weak ankle that had been giving out on him unexpectedly, for approximately one year.  However, a normal gait with no foot drop was noted in his left foot when the brace was removed.

The Veteran was afforded an in-person VA examination on April 2010.  The VA examiner reviewed the Veteran's claims file, VA medical records and examined the Veteran.  The Veteran reported that his left hand, left arm and left leg were affected by tremors.  On examination, the Veteran's left arm at rest was positive for a finding of tremor.  The VA examiner also noted that the Veteran wore an ankle brace for a weak left ankle problem that began in April 2009 and that the Veteran needed to walk on his toes to avoid a sharp stabbing pain in his heel.  The VA examiner indicated that Rapid Alternating Movements (RAM) were impaired on the left but a Retropulsion Pull Test was negative. The VA examiner opined that the Veteran's impairment as a result of PD was mild to moderate. 

In late April 2010, the Veteran returned to the VA Neurology Clinic and reported that his tremor had worsened since his previous visit.  He indicated that his left hand was slower than his right, and his entire left side became diffusely tremulous when he was nervous.  He also stated that it had gotten bad enough to interfere with his daily life, primarily with his part-time job.  The Veteran's treating neurologist noted that there was no spasticity of the left lower extremity and the Babinski reflex was absent.  However, there had been no noticeable improvement in the left sided tremor with medication.  The left upper extremity was described as a major impairment.  

The Veteran returned for a follow up appointment for his PD at Indianapolis VAMC in January 2011.  The Veteran stated that his left arm tremor was not responding to medication and he was still experiencing left sided tremoring, especially when nervous.  His gait was noted to be normal and he denied any significant impairment in performing tasks or completing activities.  His medication was increased.  

In February 2011, the Veteran moved to North Carolina and began treatment for PD at the Durham, North Carolina VAMC.  At his initial new patient evaluation in February 2011, the Veteran reported both left upper and left lower extremity tremors at rest.  While the Veteran was noted to have suffered from occasional loss of balance, he had not fallen.  He was referred physical therapy to address the symptoms.

In November 2011, the Veteran reported that he went on a four day photography trip with his son and his friend.  He stated that he and his wife walked outside as often as possible for at least thirty minutes a day and visited the "Y" when weather outside prevented them from walking.  He also exercised with a whole body exercise program on the Wii, four days a week.

The Veteran returned to the Indianapolis, Indiana VAMC on February 22, 2013 for another neurological examination.  The Veteran indicated that he felt pretty good about his walking but stumbled with his left foot and had fallen a couple of times, but never with injury.  A left lower extremity tremor was noted at times.  The Veteran had a normal tandem gait and a nearly normal casual gait, with very mild shuffling of his left foot.  However, a Retropulsion Pull Test, measuring postural instability was positive and required the medical provider to stop backward propulsion.  

The Veteran was afforded an in-person VA examination in February 2014.  The VA examiner noted that the Veteran had a moderate left upper extremity and a mild left lower extremity tremor.  There was mild rigidity and stiffness in both the left upper and left lower extremity.  The VA examiner also noted in his report that the VAMC Neurology notes from October 2013 stated the Veteran was doing marvelously well after hiking with his son in Arizona.  

In August 2014, the Veteran began physical therapy at the Indianapolis, Indiana, VAMC.  It was noted that the Veteran did not work and lived with his wife in a four level home with a two-step entryway and no handrail.  The Veteran was cautious with stairs but did not require an assistive device.  He reported doing a lot of walking and jogging approximately three to four times per week as well as kettlebell workouts.  The Veteran's gait was described as having a decreased left step with a mildly forward flexed posture.  On the Modified Hoehn and Yahr Staging, the Veteran demonstrated a stage 1.5 during evaluation reflective of unilateral disease with axial involvement.  

A September 2014 VA examination opined that the Veteran's right and left lower extremity tremors would not interfere with sedentary work.  The VA examiner indicated that the Veteran could not work a physical job that required prolonged walking, running, climbing or standing, without the ability to rest as needed.  The VA examiner also noted that the Veteran's tremors were well controlled on his medications. 

A May 2016 VAMC Neurology note stated that the Veteran was doing quite well, remained active and walked most days up to three or four miles.  His tremor remained occasionally aggravating but not severely limiting.  The Veteran reported that the medication wore off about one hour before the next scheduled dose and when his tremor returned, he had more restriction of movement. 

a. Entitlement to an initial rating prior to February 22, 2013 in excess of 10 percent

After reviewing the foregoing evidence, the Board finds that the Veteran's tremors of his left lower extremity prior to February 22, 2013, are most closely approximated by the 10 percent rating currently assigned under DC 8520 for mild diseases of the sciatic nerve.  This was the opinion of the VA examiner in April 2010, and the Board finds that it is consistent with the schedule of ratings and the evidence of record.  The preamble to the rating schedule for the peripheral nerve tables states that disability ratings are meant to take into account the degree of lost or impaired function.  

Here, the competent evidence of record clearly indicates that prior to February 22, 2013, the Veteran's left lower extremity tremor resulted in only a mild loss of function.  From a purely medical standpoint prior to February 22, 2013, the Veteran's condition did not result in an altered gait, significant problems with balance, a consistent decrease in his strength, or inability to control the muscles in his legs. Furthermore, there was no evidence of muscle atrophy or decrease in muscle tone or bulk reflected in the medical record during this time period. 
The record also reflects that the Veteran was able to travel with his son, enjoy hobbies like photography, walk with his wife, exercise at home, and work out at the "Y".  While the Board does not wish to minimize the impact of the Veteran's PD diagnosis, it is nevertheless bound by the facts.  Those facts reflect a level of functionality that is most consistent with a mild level of impairment.  Accordingly, a rating in excess of 10 percent for tremors of the left lower extremity prior to February 22, 2013, is not warranted.

b. Entitlement to an initial disability rating in excess of 20 percent since February 22, 2013

Since February 22, 2013, the Board finds that the Veteran's tremors of his left lower extremity are most closely approximated by the 20 percent rating currently assigned under Diagnostic Code 8520 for moderate diseases of the sciatic nerve.  

In reaching this determination the Board notes that February 22, 2013 is the earliest date of record that the left lower extremity tremor is independently observed and noted.  On that date, the Veteran reported that he used to be able to suppress the tremor when he wanted, but no longer could.  The Veteran's postural stability had also decreased as reflected by a positive Retropulsion Pull Test.  His gait changed and a left foot shuffle was noted.  The Veteran further reported that he had fallen, reflecting a diminishment in his ability to control his left leg.

While the Veteran's symptoms are shown to be more significant after February 22, 2013, the weight of the evidence does not support a finding of a moderately severe impairment under DC 8520.  The medical evidence documented that despite his symptomatology; the Veteran walked and jogged three to four times per week, did kettlebell workouts, and also travelled and went hiking with family.  

In a VA neurology clinic note dated February 2015, the Veteran reported that while he noted some worsening of his tremor, it did not really limit his activities.

In reviewing the record, the Board finds that the degree of the Veteran's left lower extremity tremors were moderate in nature and did not meet the standards for an evaluation of 30 percent at any point during the pendency of the appeal.  Accordingly, an initial disability rating in excess of 20 percent for left lower extremity tremors since February 22, 2013, is not warranted.

B.  Schedular TDIU

The Veteran is currently in receipt of a TDIU rating effective June 10, 2014.  He contends he is entitled to a TDIU rating prior to that date, because he has been unable to work due to his service-connected disabilities since the date of his service connection claim (November 24, 2009).  The Veteran's representative further argues that proper evaluation of the residuals of the Veteran's PD will result in entitlement to TDIU earlier than the date of grant awarded by the RO.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's overall combined disability evaluation first satisfied the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16 (a)(2), as of February 25, 2011.  On that date, he had at least one disability ratable at 40 percent, since the residuals of his PD are considered disabilities resulting from a common etiology and his combined evaluation was 70 percent.  

The Veteran completed a VA Form 21-4192 in August 2014 and again in September 2014.  On those forms, the Veteran reported four years of college education.  He confirmed that he last worked in January 2009 as an outside salesman, with prior work as a manufacturing engineer.  The Veteran indicated that he remained unemployed since that time, because he was too disabled to work. 

The Veteran was afforded several VA examinations throughout the appeals period which provided opinions regarding the impact of his service-connected disabilities on employment.  The April 2010 VA examiner reported that the Veteran was working part-time in his usual occupation of outside salesman.  The VA examiner opined that the Veteran's PD and related residuals would have significant effects on his occupational activities because of decreased mobility, problems with lifting and carrying, lack of stamina, increased absenteeism and increased tardiness. 

The February 2014 VA examination report also opined that the Veteran's PD would impact his ability to work.  For the Veteran to be successful at work the VA examiner indicated, he would adversely need unscheduled and extended rest breaks due to daytime fatigue and sleepiness.  Furthermore, he could not work a job, either sedentary or physical, that required prolonged walking, running, standing, climbing, or fine motor skills due to difficulties related to tremors.  

The Veteran was afforded an in-person examination in September 2014 to specifically address the issue of his unemployability.  The examiner further stated that the Veteran's right and left upper extremity tremors would interfere with either sedentary or physical labor that required the use of his hands.  The examiner opined that the remaining residuals of the Veteran's PD including a swallowing disorder, hypophonic speech, and tremors of the right and left lower extremities and sleep disorder would present further significant occupational limitations.

The Board finds that the evidence of record reasonably establishes that prior to June 10, 2014, but not before February 25, 2011, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. See 38 C.F.R. §§ 3.340, 4.16(a).  Specifically, the Veteran suffered from residual impairments as a result of his PD which impacted his ability to maintain persistence and pace required to any sustain employment in any field.  The record establishes that by February 25, 2011, in addition to the difficulties caused by the Veteran's hypophonic speech, loss of smell and left sided tremors in his arm and his leg, the Veteran had a significant swallowing impairment.  He described difficulty clearing thin liquids, felt that food was getting stuck in his throat, and had difficulty swallowing medication.  The swallowing disorder put him at risk for choking.  In coping with numerous residuals from PD and as a result of PD medications, the Veteran also experienced daily fatigue which required him to rest or lie down during the day.  Accordingly, the Board concludes that the evidence supports a finding that prior to June 10, 2014 but not before February 25, 2011, the Veteran's service-connected disabilities in combination, precluded him from securing or following substantially gainful employment, and that a TDIU rating is warranted.

C. Extraschedular TDIU

Prior to February 25, 2011, the Veteran's service-connected disabilities did not meet the schedular requirements for a TDIU rating.  See 38 C.F.R. § 4.16(a).
If the Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  There must therefore be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extraschedular consideration is not warranted.  

In reaching this conclusion, the Board recognizes that the Veteran was found disabled by the Social Security Administration (SSA) as of November 2009 due to PD, skin cancer and hearing loss.  The Veteran is not service-connected for skin cancer or hearing loss (although he is service-connected for tinnitus).  As previously discussed, a TDIU is only awarded based upon service-connected disabilities.  VA is precluded by law from taking any non-service connected disability into consideration.  Furthermore, any determination made by the SSA as to the Veteran's eligibility for SSA disability is not binding on the Board in reaching its determination of whether a TDIU is warranted.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In his application for Social Security Disability Insurance (SSDI) benefits as well as throughout the VA claims file, the Veteran reported symptoms of left arm and left leg tremors, fatigue, difficulty with balance, difficulty with swallowing, hypophonic speech, loss of sense of smell, and intermittent locking of his left hand.  The Veteran has not alleged that he was hospitalized on an inpatient basis due to residuals of PD during the appeals period, nor does the record support such a finding. 

The Veteran was afforded an in-person consultative examination for SSDI benefits in January 2011.  The SSA medical examiner opined that notwithstanding his PD, the Veteran could be expected to sit and stand normally in an eight hour workday with normal breaks and that he could be expected to walk fifteen minutes at a time in an eight hour workday before requiring a break due to PD.  The Veteran did not need an assistive device for walking and could be expected to carry 10 pounds frequently and 15-20 pounds occasionally.  The SSA medical examiner noted that there were limitations on bending, stooping and crouching, which the Veteran could only perform occasionally, as a result of his balance difficulties.  Furthermore, there were limitations on reaching, handling, feeling, fingering, grasping, with the left arm and the Veteran was unable to perform these functions with the left hand.  However, the SSA examiner found no limitations with the right arm.

A review of the determination made by the SSA reflects a finding that the Veteran's disabilities restricted him to light or sedentary work.  That conclusion is consistent with the findings and opinions of the VA examiners as previously discussed.  While the Board does not wish to minimize the nature and extent of the Veteran's overall limitations due to PD, the preponderance of the evidence does not support the Veteran's claim that his service-connected disabilities were sufficient to produce unemployability prior to February 25, 2011.  While the Board acknowledges that the Veteran was not working since November 2009 and receiving SSDI benefits, the SSA's disability determination was as previously discussed, a result of both service-connected and nonservice-connected disabilities.  Accordingly, the Board finds that prior to February 25, 2011, a referral for extraschedular evaluation is not warranted. 


ORDER

A separate disability rating for the Veteran's hypophonic speech prior to April 5, 2010 is denied.

An initial disability rating in excess of 10 percent from April 5, 2010 through June 6, 2011, for hypophonic speech is denied.
An initial disability rating of 30 percent, but no higher, for hypophonic speech is granted effective June 7, 2011, subject to the laws and regulations governing payment of monetary awards.

An initial disability rating in excess of 10 percent prior to February 22, 2013, for tremors of the left lower extremity is denied.

An initial disability rating in excess of 20 percent since February 22, 2013, for tremors of the left lower extremity is denied.

A TDIU rating prior to February 25, 2011, is denied. 

A TDIU rating from February 25, 2011, is granted, subject to the laws and regulations governing payment of monetary awards.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


